DETAILED ACTION
This action is in response to applicant's amendment filed 04/21/22.
The examiner acknowledges the amendments to the claims.
Claims 1, 4-7, 9-12, 15, 19-22 are pending in this application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The prior art rejection of Claims 1, 4-7, 9-12, 15, 19-22 has been withdrawn in light of Applicant’s amendments.  Claim 1 and Claim 15 both recite in the last clause that “the controller does not generate a signal when the sensor generates the second status signal before the sensor generates the first status signal”, which is not taught or rendered obvious by the prior art of record.  The closest prior art of record Bowman teaches a signal is generated by controller (within control box 80 of Bowman; see paragraph [0033]) to a user (via display 81 in Figures 6-9 and 14-16) when sensor (electrodes 70-73) generates a second status signal before the sensor generates the first status signal.  In other words, when the sensor status changes from the second status signal to the first status signal, or when the introducer moves from the position shown in Figure 6 to Figure 9, or from Figure 14 to Figure 16, the display signals to the user the location of the predetermined section of introducer.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-7, 9-12, 15, 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention
Claim 1 and Claim 15 both recite in the last clause that “the controller does not generate a signal when the sensor generates the second status signal before the sensor generates the first status signal”. 
On the contrary, the present invention publication discloses a controller 28 generating a signal when a sensor 24 generates a second status signal before the sensor generates a first status signal, or when the sensor status changes from the second status signal to the first status signal.  Paragraph [0068] states that “The sensor 24 and/or controller 28 may communicate one or more corresponding signals to a user or computer to alert the user or computer that the predetermined section 30 is located inside of the constricted channel 40; and/or that the predetermined section 30 of the introducer 14 is no longer located outside of the constricted channel 40; and/or that the predetermined section of the introducer 14 is not located inside of the body cavity 42.”In other words, the controller 28 can generate a signal when the sensor generates a second status signal, when the sensor is in an uncompressed, steady state position outside of a constricted channel 40 (see paragraphs [0064], [0099], [0105] of the present invention specification), before the sensor generates a first status signal, when the sensor is in a compressed position within the constricted channel, or is no longer located outside of the constricted channel (see paragraphs [0068], [0100], [0106], of the present invention specification).  
Therefore, the claim limitation that “the controller does not generate a signal when the sensor generates the second status signal before the sensor generates the first status signal” contradicts the present specification that indicates that the controller 28 can generate a signal when the predetermined section 30 of the introducer moves from outside of a constricted channel 40 (cervical canal) to inside of the constricted channel by signaling to a user that the predetermined section is located inside of the constricted channel, as stated in paragraph [0068].
It is also noted that the limitation of claim 22 of “the controller generates a third signal which indicates the predetermined section of the introducer is not located in the cervical canal when the sensor generates the second status signal before the sensor generates the first status signal” contradicts the limitation in claim 1 of “the controller does not generate a signal when the sensor generates the second status signal before the sensor generates the first status signal”, because “a third signal” reads on “a signal”.The examiner acknowledges that in paragraph [0073] of the present invention specification that particular sequence of signals can differentiate between the position shown in Figure 3A when the predetermined section 30 is located outside of body cavity 42 and outside of constricted channel 40, and in Figure 3C when the predetermined section is inside of body cavity 42, which is not taught in the prior art of record.

Allowable Subject Matter
Claims 1, 4-7, 9-12, 15, 19-22 would be allowable if support is shown in the specification to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.  None of the prior art of record, alone or in combination, teaches or renders obvious, in combination with the limitations of claims 1 and 15, that “the controller does not generate a signal when the sensor generates the second status signal before the sensor generates the first status signal”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE D YABUT/Primary Examiner, Art Unit 3771